DETAILED ACTION
	Claims 15-34 are pending. Claims 1-14 are non-elected. Claims 21-34 are new. This is in response to Applicant’s election and amendments filed on March 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more processing units in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112

4. The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)

(B) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or a
joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

5.  	Claim 22 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) Claim limitation “one or more processing units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states one or more central processing units, one or more graphics processing units, one or more Tensor processing units and a vector processing unit. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which processing unit structure or structures perform(s) the claimed function.
 	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23)


6.  	The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

 	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claim 22 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As presented above, the disclosure does not provide adequate structure to perform the claimed function of performing all the recited steps by one or more processing units. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub 20180121247 (hereinafter Kaul)
 	Regarding claim 15, Kaul discloses a method comprising:
 	receiving, by a security engine of a virtualized environment, a communication over a first communication channel to a guest operating system (OS) of the virtualized environment, the virtualized environment providing communication channels to respective guest OSes of the virtualized environment over a shared connection to a network interface external to the virtualized environment (Fig. 1 and par. [0013]-[0031] discloses a Host controller manages QoS to a pluralities of VMs via an external network); 
 	analyzing the communication to determine a security event over the communication channel (par. [0025] discloses the QoS manager monitors the VMs (170-1-N) for interactions that may cause a particular event to occur relating to a change in the QoS); 
 	based at least in part on the determining the security event, determining one or more quality of service (QoS) parameters to limit network resources available to the communication channel relative to others of the communication channels; and applying the one or more QoS parameters to the communication channel (par. [0025] and [0028] discloses the events associated one or more processes executing at the VMs 170-1-N. These events “… may include manual (e.g., user-triggered, etc.) events, scheduled system events (e.g., system scheduled debugger or maintenance event), as well as other type of operational events that affect the QoS of the VMs…  the QoS manager 167 may instruct the hypervisor 160 to adjust the allocated resources of the VM 170-1-N for which the event is to occur in accordance with a change in the QoS associated with the event. For example, some events may be correspond to a high-demand of resources that may affect the normal performance level of the VM 170-1-N. In this regard, the QoS adjustments may include increasing or decreasing a certain percentage of the amount of resources available for the VM… For example, the QoS manager 167 may provide a VM with a 20% increase in network bandwidth or CPU at a time…”).
.  
 	Regarding claim 17, Kaul discloses wherein the one or more QoS 
parameters limit network resources available to the communication channel by reducing bandwidth allocated to the communication channel (see claim 15 rejection).  

 	Regarding claim 18, Kaul discloses based at least in part on the determining the security event, activating a QoS handler to apply the one or more QoS parameters to the communication channel (par. [0028] discloses “…the QoS manager 167 may instruct the hypervisor 160 (i.e. QoS handler) to adjust the allocated resources…”).  

 	Regarding claim 20, Kaul discloses deactivating a QoS handler used to apply the one or more QoS parameters to the communication channel based at least in part on determining an end to the security event (par. [0028] discloses “…When the event is complete, the QoS manager 167 may instruct the hypervisor 160 to reverse the adjustment to return the VM to its regular QoS”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16, 22-25, 27-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul in view of Pub CN104994150 (herein after Bao)
Regarding claim 16, Kaul does not disclose wherein the applying of the one or more QoS parameters to the communication channel includes computing a delay for a message over the communication channel based on the one or more QoS parameters.  Bao discloses a Video Service Providing system where datacenters using VMs to send content to users while maintaining satisfactory Quality of Service to users when experiencing delay due different delay factors (e.g. QoS parameters). Bao ensures best QoS to users by using Lyapunov optimization technique to design an online control algorithm to calculate tolerable delay value when sending content (e.g. message) (par. [0012]-[0019] and [0082]-[0097]). Therefore, it would have been obvious before the effective date of the claimed invention to modify Kaul with Bao to further teach the aforementioned claimed invention to ensure each VM of Kaul to include the delay calculation of data transmission over a network when encountering QoS issues. One would have done so to maintain the performance of the VMs to satisfy user’s experience.
 
 	Regarding claim 22, the combination of Kaul and Bao discloses a system comprising: 
 	one or more processing units to perform operations including: 
 	intercepting a communication over a communication channel to a guest operating system (OS) of a virtualized environment, the virtualized environment providing communication channels to respective guest OSes of the virtualized environment over a shared connection to a network interface external to the Page 3 of 8Application No. 16/435,364Attorney Docket No.: 17-IC-0215US02/325549 Response Filed: March 25, 2022 Reply to Office Action of: January 25, 2022 virtualized environment, the communication channel being included in the communication channels; 
 	analyzing the communication to determine a security event over the communication channel; 
 	based at least on the determining the security event, determining one or more quality of service (QoS) parameters to configure a delay to one or more messages over the communication channel; and 
 	applying the one or more QoS parameters to the communication channel. 
 See claims 15-16 rejections. 

 	Regarding claim 23, the combination of Kaul and Bao discloses wherein the applying of the one or more QoS parameters to the communication channel includes computing the delay based on the one or more QoS parameters.  See claim 16 rejection.

 	Regarding claim 24, the combination of Kaul and Bao discloses wherein the one or more QoS parameters limit network resources available to the communication channel by reducing bandwidth allocated to the communication channel.  See claim 17 rejection.

 	Regarding claim 25, the combination of Kaul and Bao discloses based at least on the determining the security event, activating a QoS handler to apply the one or more QoS parameters to the communication channel.  See claim 18 rejection.

 	Regarding claim 27, the combination of Kaul and Bao discloses deactivating a QoS handler used to apply the one or more QoS parameters to the communication channel based at least on determining an end to the security event.  See claim 20 rejection.

 	Regarding claim 28, the combination of Kaul and Bao discloses wherein the intercepting of the communication, the determining of the one or more QoS parameters, and the applying of the one or more QoS parameters are performed on a first partition of the virtualized environment, and the guest OS is on a second partition of the virtualized environment.  Based on par [0062] in the specification of the instant application, each Vm (Guest) has their own partition. Kaul monitors for QoS for all VMs. Hence, monitoring (intercepting) for event related to QoS issues in order to determine if an action can take place regarding QoS to one VM does not apply to another VM in a different partition.

 	Regarding claim 29, the combination of Kaul and Bao discloses a processor comprising: 
 	one or more circuits to analyze a communication from a communication channel to a guest operating system (OS) of a virtualized environment to determine a security event, the virtualized environment providing the communication channel to a network interface external to the virtualized environment, determine one or more quality of service (QoS) parameters to configure a delay to one or more messages over the communication channel, and apply the one or more QoS parameters to the communication channel.  
	See claims 15-16 rejections.

 	Regarding claim 30, the combination of Kaul and Bao discloses wherein the applying of the one or more QoS parameters to the communication channel includes computing the delay based on the one or more QoS parameters.  See claim 16 rejection.

 	Regarding claim 31, the combination of Kaul and Bao discloses wherein the one or more QoS parameters limit network resources available to the communication channel by reducing bandwidth allocated to the communication channel.  See claim 17 rejection.

 	Regarding claim 32, the combination of Kaul and Bao discloses based at least on the determining the security event, activating a QoS handler to apply the one or more QoS parameters to the communication channel.  See claim 18 rejection.

 	Regarding claim 34, the combination of Kaul and Bao discloses deactivating a QoS handler used to apply the one or more QoS parameters to the communication channel based at least on determining an end to the security event. See claim 20 rejection.


Claims 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul in view of PG Pub 20150304355 (hereinafter Voit)
 	Regarding claim 19, Kaul does not expressly disclose wherein the security event corresponds to a Denial-of-Service (DoS) attack over the communication channel.  Voit disclose monitoring traffic event at each network devices including VMs for Dos (par. [0021]-[0024]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Kaul with Voit to further teach the claimed feature. One would have done so to improve countering DoS attacks by an administrative  device (e.g. a Host Controller of Kaul) in a network domain comprising a plurality of network devices, monitoring a network traffic flow parameter to determine whether a presently applied domain wide policy configured to control a network traffic flow should be removed across all the network devices within entire the network domain concurrently without requiring additional interaction with an application control plane (Voit, par. [0015]-[0019]).

 	Regarding claim 33, the combination of Kaul and Voit discloses wherein the security event corresponds to a Denial-of-Service (DoS) attack over the communication channel.  See claim 19 rejection.

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaul in view of Pub DE102018010323A1 (hereinafter Christoph)
 	Regarding claim 21, Kaul’s invention is about maintaining a satisfactory QoS for each VM. While Kaul discloses the Host Controller 101 externally manages the Host with VMs being monitored for QoS, Kaul does not expressly disclose wherein the network interface comprises a virtualized hardware interface and the communication channel provides the guest OS with connectivity to a network communication channel of a vehicle through the virtualized hardware interface.  Christoph having VMs in a host connecting to a vehicle bus via Hypervisor.  Since the VMs are virtual devices, the connections to the hypervisor are virtualized interfaces which known in the art as vNics (Figs 1, 2 and par. [0001]-[0001], [0027] and [0033]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Kaul with Christoph to further teach the claimed feature. One would have done so to apply maintaining VMs for best performance based on QoS balancing of Kaul that would be beneficial for Christoph’s invention with the goal of providing reliable performance of the infotainment system that comprises complex functionalities in vehicles at the times of Kaul, Bao and Christoph.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kaul in view of Bao and further in view of Christoph
	Regarding claim 26, the combination of Kaul, Bao and Christoph discloses wherein the network interface comprises a virtualized hardware interface and the communication channel provides the guest OS with connectivity to a network communication channel of a vehicle through the virtualized hardware interface.  See claim 21 rejection. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Kaul, Bao with Christoph to further teach the claimed feature. One would have done so to apply maintaining VMs for best performance based on QoS balancing of Kaul that would be beneficial for Christoph’s invention with the goal of providing reliable performance of the infotainment system that comprises complex functionalities in vehicles at the time of Kaul, Bao and Christoph.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432